Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buchmueller (9590298).
Regarding claims 1, 11 and 16,  Buchmueller discloses a system (see Fig. 4) and method (Systems, methods, and apparatus/electronic devices are provided for enabling orientation of directional antennas even when one or more of the directional antennas are moving, Abstract) for determining an orientation of an object, the radio localization system comprising:
a first transceiver configured for being attached to an object (UAV 401 vehicles in Fig. 4, col.7, lines 27-30) and ;
a plurality of second transceivers defining a localization grid with reference positions (fixed location antennas 402, a fixed location is at a known reference position),
wherein the first transceiver is configured for emitting a radio signal, and wherein the plurality of second transceivers are configured for measuring one or more characteristics of a radio signal received from the first transceiver (Each of the vehicles 401, 416, fixed location 
wherein the plurality of second transceivers are configured for emitting one or more radio signals, and wherein the first transceiver is configured for measuring one or more characteristics of a radio signal received from a second transceiver; and 
processing means (remote computing resources 410 in Fig. 4) configured for determining an orientation of the object based on a radiation pattern (the antenna orientation controller of the UAV 101 orients the directional antenna 102 toward the position of the fixed location directional antenna 108 so that the directional antenna 108 is in the main lobe of the moving directional antenna 102.  In some implementations, directional antennas 102, 108 may be mechanically oriented such that the directional antennas are physically positioned to correspond to the desired orientation, col. 4, lines 35-43)(by adjusting of the fixed location directional antenna toward UAV, the orientation of UAV is found) associated with the first transceiver as attached to the object and/or a spatial absorption pattern associated with the first transceiver as attached to the object, and one or more measured characteristics of one or more received radio signals.
Regarding claims 2, 12, 17, Buchmueller discloses wherein the processing means is configured for determining the orientation of the object by comparing values corresponding to an assumed orientation of the object with values corresponding to the one or more measured characteristics (continuously determining of UAV via directional antenna is comparing of assumed orientation and the measured characteristics, radiation pattern of directional antenna is the characteristics).
Regarding claims 3, 13, 18, Buchmueller discloses wherein the first transceiver and/or one or more of the second transceivers, and the processing means are further configured for position information for directional antenna 102 coupled to the UAV 101 may be periodically determined and sent to the remote location 112 so that the orientation of the directional antenna 108 at the remote location can be adjusted, col. 4, line 64 t0 col. 5, line 1).
Regarding claim 4, Buchmueller discloses herein the position of the first transceiver is determined by utilizing at least one of Two-Way Ranging, TWR, Three-Way Ranging, 3WR, Time-Difference of Arrival, TDoA, Angle-of-Arrival, AoA, Phase Difference of Arrival, PDoA, and radio signal strength indicator, RSSl,-based techniques (if the signal strength decreases, it can be determined that the adjustment moves the first directional antenna away from the center of the main lobe of the second directional antenna, col. 11, lines 57-63)(signal strength is RSSI based).
Regarding claim 6, Buchmueller discloses wherein the first transceiver at least one of:
is configured for being attached to the object at one or more predetermined locations on the object, and wherein the radiation pattern corresponds to anisotropic radiation emitted by the first transceiver as attached to the object at a particular one of the predetermined locations on the object and/or the spatial absorption pattern corresponds to an attenuation of radiation received by the first transceiver as attached to the object at a particular one of the predetermined locations on the object; and
comprises one or more antennas being configured for emitting or receiving, with an anisotropic characteristic (directional antenna has different radiation pattern based on direction of main lobe), radio signals.
Regarding claim 7, Buchmueller discloses wherein the plurality of second transceivers at least one of:

comprise two or three second transceivers; and
are configured for determining the position of each of the plurality of second transceivers.
Regarding claim 9, Buchmueller discloses wherein the radiation pattern and/or the spatial absorption pattern is determined by at least one of:
an estimate;
a simulation of one or more radio signals emitted and/or received by the first transceiver as attached to the object;
a calibration of the first transceiver as attached to the object;
a calibration of the plurality of second transceivers, by measuring one or more characteristics of radio signals received from and/or sent to the first transceiver at known positions and orientations of the first transceiver as attached to the object; and
a measurement of one or more radio signals emitted or received by the first transceiver as attached to the object (continuously orientating the directional antenna is via of measurement of signals).
Regarding claim 10, Buchmueller discloses wherein the first transceiver comprises a tag, and/or wherein the plurality of second transceivers comprise fixed radio anchors (a fixed location antenna is a fixed anchor) or mobile radio anchors having predetermined trajectories.
Regarding claims 15, 20, Buchmueller discloses wherein the radio signal emitted or received by the first transceiver as attached to the object at least one of:
has a signal strength dependent on the direction of emission or reception of the radio signal due to the object or parts of the object absorbing at least a part of the radio signal; has a 
has a signal strength dependent on the direction of emission or reception of the radio signal due to an orientation of at least one antenna with anisotropic emission or reception properties (directional antenna used) comprised in the first transceiver; and
comprises an Ultra-Wideband, UWB, radio signal.


Allowable Subject Matter
Claims 5, 8, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov